IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. PD-135-07


JOHN THOMPSON, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS
SMITH COUNTY


 Per curiam.

O P I N I O N


	John Thompson was convicted of theft and sentenced to two years' imprisonment in
a state jail facility, which was then probated for five years.  Thompson appealed, claiming
that the trial judge erred in denying his motion for a directed verdict because the evidence
was insufficient to prove that venue was proper in Smith County. (1)
  The Tyler Court of
Appeals held that the trial judge erred. (2) Finding the error subject to the harmless error
analysis set out in Texas Rule of Appellate Procedure 44.2(b), the court concluded that the
error did not affect Thompson's substantial rights and was therefore harmless. (3) After
determining that the evidence was factually sufficient to support the jury's guilty verdict, the
court affirmed the judgment of the trial court. (4)
	Thompson petitioned for review, which we granted to consider whether "the court
of appeals, in affirming [Thompson's] conviction, erred in finding that denying
[Thompson's] motion for instructed verdict was harmless error."  

 Having examined the record and briefs and considered the arguments in the case, we
conclude that our decision to grant review was improvident.  We therefore dismiss
Thompson's petition as improvidently granted.

DATE DELIVERED: December 12, 2007
DO NOT PUBLISH

1.  Thompson v. State, No. 12-05-00328-CR, 2006 Tex. App. LEXIS
10796, at 12-17 (Tex. App.--Tyler Dec. 20, 2006) (designated for
publication).  
2.   Id. at 18.
3.   Id. at 18-25.
4.   Id. at 24-28.